Citation Nr: 0433834	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  01-06 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the rating decision of February 9, 1946, which 
established service connection for residuals of a gunshot 
wound to muscle group XVII, contains clear and unmistakable 
error. 

2.  Whether the rating decision of June 7, 1956, which 
reassigned the rating for residuals of a gunshot wound from 
muscle group XVII to muscle group XIX, contains clear and 
unmistakable error. 

3.  Whether the rating decision of June 7, 1956, which 
reassigned the rating for residuals of a gunshot wound from 
muscle group XVII to muscle group XIX, now purported by the 
appellant to have severed service connection for the 
veteran's residuals of gunshot wounds to muscle group XVII, 
contains clear and unmistakable error. 

4.  Whether the rating decision of December 28, 1992, was an 
improper severance of service connection, insofar as it 
reassigned the rating for residuals of a gunshot wound from 
muscle group XIX to muscle group XX, without notice to the 
veteran. 

5.  Entitlement to an effective date earlier than April 20, 
1955, for the evaluation of residuals of a gunshot wound of 
the left lower back under muscle group XX.

6.  Entitlement to a rating in excess of 20 percent for 
residuals of a gunshot wound to muscle group XX, left lower 
back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to October 
1945 and from April 1948 to April 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in December 1992 and 
April 2001 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

The issues currently on appeal were addressed in the remand 
section of an August 2000 Board decision and remand.

The Board notes that, pursuant to his request, the veteran 
was scheduled for a Board Video Conference hearing in April 
2003.  However, the day before the hearing, the veteran 
contacted the RO to withdraw his hearing request, and 
requested that his case be decided without a hearing.
 
The issue of entitlement to a rating in excess of 20 percent 
for residuals of a gunshot wound to muscle group XX, left 
lower back, is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 


FINDINGS OF FACT

1.  The RO did not receive a notice of disagreement from the 
veteran within one year of providing him notice by letter of 
the RO's February 9, 1946, rating decision, which granted 
service connection and assigned rating of 20 percent for 
residuals of a gunshot wound to muscle group XVII.

2.  The RO's February 9, 1946, rating decision that assigned 
rating of 20 percent for the veteran's service-connected 
residuals of gunshot wound under the rating code for 
disability of muscle group XVII, was supportable based on the 
evidence of record at the time of the decision.

3.  The RO did not receive a notice of disagreement within 
one year of providing the veteran notice by letter of the 
June 7, 1956, rating decision that reassigned the rating for 
residuals of a gunshot wound from the rating code 
corresponding to muscle group XVII to the rating code 
corresponding to muscle group XIX. 

4.  The RO's June 7, 1956, rating decision that reassigned 
the rating for residuals of a gunshot wound from the rating 
code corresponding to muscle group XVII to the rating code 
corresponding to muscle group XIX was supportable based on 
the evidence of record at the time of the decision. 

5.  The RO did not provide notice to the veteran that the RO 
decision of December 28, 1992, had reassigned the rating for 
residuals of a gunshot wound from muscle group XIX to muscle 
group XX. 

6.  The RO rating decision of December 28, 1992, was proper 
and based on the evidence of record insofar as it reassigned 
the rating for residuals of a gunshot wound from muscle group 
XIX to muscle group XX; moreover, this change in rating code 
has been of no prejudice to the veteran's compensation or 
other VA benefits.  Other aspects of the rating decision, 
which were in error, have since been rectified.

7.  In light of the April 2001 RO rating decision providing 
for an increase in the rating of the veteran's service-
connected muscle injury to muscle group XX from 10 percent to 
20 percent for the period from April l955 forward, the prior 
and longstanding claim for an earlier effective date for 
assignment of a rating pursuant to diagnostic code XX can be 
of no consequence as to either the rating assigned or any 
other matter affecting the veteran's VA compensation or other 
VA benefits. 


CONCLUSIONS OF LAW

1.  The February 9, 1946, RO rating decision that granted 
service connection and assigned a rating of 20 percent for 
residuals of a gunshot wound to muscle group XVII is final.  
38 U.S.C.A. § 7105 (West 2002). 

2.  The February 9, 1946, RO rating decision that granted 
service connection and assigned a rating of 20 percent for 
residuals of a gunshot wound to muscle group XVII does not 
contain clear and unmistakable error (CUE).  38 C.F.R. § 
3.105(a) (2003).

3.  The rating decision of June 7, 1956, which reassigned the 
rating for residuals of a gunshot wound from muscle group 
XVII to muscle group XIX, is final.  38 U.S.C.A. § 7105 (West 
2002). 
 
4.  The rating decision of June 7, 1956, which reassigned the 
rating for residuals of a gunshot wound from muscle group 
XVII to muscle group XIX, was not a severance of service 
connection for the rated disability and therefore does not 
contain the claimed CUE.  38 C.F.R. § 3.105(a) (2003); 
Gifford v. Brown, 6 Vet. App. 269 (1994); VAOPGCPREC 50-91.

5.  That aspect of the rating decision of December 28, 1992, 
which reassigned the rating for residuals of a gunshot wound 
from muscle group XIX to muscle group XX, was not a severance 
of service connection.  Gifford v. Brown, 6 Vet. App. 269 
(1994); VAOPGCPREC 50-91.
  
6.  The claim for an earlier effective date for assignment of 
a rating pursuant to diagnostic code XX is now moot and is 
therefore dismissed because a compensation benefit greater 
than or equal to that sought on an issue certified for appeal 
has granted by alternative means, and no further compensation 
or other VA benefit may flow to the veteran through further 
adjudication of this claim.  See, e.g., Norris v. West, 12 
Vet. App. 413, 420-421 (1999) (finding claim for TDIU to be 
moot where 100 percent rating for a service-connected 
disability has been granted). 
    

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of this matter, the law as to whether the 
VCAA applies to CUE actions has evolved.  The Court has held 
that the VCAA does not apply to CUE actions.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA does 
not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. 
App. 302 (2001) (holding VCAA does not apply to RO CUE 
claims).  The general underpinning for the holding that the 
VCAA does not apply to CUE claims is that regulations and 
numerous legal precedents establish that a review for CUE is 
only upon the evidence of record at the time the decision was 
entered (with exceptions not applicable in this matter).  See 
Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 
240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's 
interpretation of 38 U.S.C. § 5109A that RO CUE must be based 
upon the evidence of record at the time of the decision); 
Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 
2000) (upholding Board CUE regulations to this effect).  
Subsequent to Livesay and Baldwin, the court has repeatedly 
held that the VCAA notice provisions do not apply to CUE 
claims.  See Parker v. Principi, 15 Vet. App. 407, 412 
(2002); Juarez v. Principi, 16 Vet. App. 518, 520-21 (2002); 
Huston v. Principi, No. 01-575 (Vet. App. Sept. 14, 2004). 

Because the record as it existed at the time of the rating 
decisions at issue is determinative in the present case, no 
further amount of notice and development would result in 
factual substantiation of the appellant's claim.  At best, 
such a practice would be misleading, insofar as submission of 
additional evidence would have no bearing on the merits of 
the CUE claims.  Such claims must be based on the record and 
law that existed at the time of the prior adjudications in 
question.  38 C.F.R. § 20.1403(b).  Therefore, a remand for 
application of the VCAA is not required.  See Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc) (VCAA not 
applicable to CUE claim).  

CUE Law and Regulations

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final.  38 U.S.C.A. § 7105 (West 2002). 

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error.  In order for 
a claim of CUE to be valid, there must have been an error in 
the prior adjudication of the claim; either the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  Phillips v. Brown, 10 
Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).  Further, the error must be "undebatable" 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made, and a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Id.  Simply to claim CUE on the basis that the 
previous adjudication improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE, 
nor can broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, non-specific claim of "error" meet the restrictive 
definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).
 
In Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002), the 
Federal Circuit held that a breach of the duty to assist does 
not vitiate the finality of a decision and does not 
constitute CUE.  See also Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001) (holding breach of duty to assist 
does not constitute CUE).  

February 1946 RO Rating Decision

In a February 9, 1946, rating decision, the RO granted 
service connection for "gunshot wound, muscle group XVII, 
moderate, left with paresthesia, left buttock," under 
Diagnostic Code 3179 of the 1933 Rating Schedule.  The 
condition was rated as 20 percent disabling.  The veteran did 
not submit a notice of disagreement within one year.  
Accordingly, the rating decision became final and may only be 
revised upon a showing of CUE.  38 C.F.R. § 3.105(a).  
Parenthetically, the Board notes that the 1945 edition of the 
Rating Schedule did not take effect until April 1, 1946.  

The veteran contends that the decision to grant service 
connection for a gunshot wound to muscle group XVII was 
clearly and unmistakably erroneous because the injury was to 
muscle group XX, in his left lower back, rather than to 
muscle group XVII, in the left buttock.  At the time of the 
veteran's February 1946 rating decision, the only service 
medical record that had been received by the RO was his 
service separation examination, dated in October 1945.  The 
physical examination report indicated the veteran to have a 
3-inch scar at the left iliac crest, posterior, with 
considerable tissue destruction.  The veteran reported 
"quite a lot of stinging below this and a residual stiffness 
in back."  The examiner evaluated the level of associated 
disability as "mild."  The diagnosis was "paresthesia in 
left buttock from wound described above.  Disability mild."   
In his November 1945 application for compensation, the 
veteran indicated that he had received a wound to his back in 
April 1945.

Diagnostic Code 3179 of the 1933 Rating Schedule applies to 
muscle group XVII, pelvic girdle group two, shown to consists 
of the gluteus maximus, gluteus medius, and gluteus minimums.  
Functions affected are extension of the thigh, adduction of 
the thigh, or tilting up of pelvis on opposite side.  

The evidence in the claims file at the time of the February 
1946 RO rating decision was not sufficiently specific to 
determine which muscle group or groups sustained the gunshot 
wound for which the veteran was rated.  However, the evidence 
did specifically indicate injury in the area of the left 
buttock and paresthesia in the left buttock as a residual of 
the wound; it was therefore not clearly erroneous, in the 
context of the record as it existed at the time, to rate the 
injury as an injury to the corresponding muscle group, muscle 
group XVII.  That is, there was a plausible basis in the 
record for the chosen rating code.  Additionally, although 
the veteran has not specifically claimed CUE as to the 
assignment of a 20 percent rating for this injury, the Board 
notes that the service discharge examination report assessed 
the level of disability as "mild," and there was no 
undebatable error in assigning a 20 percent rating, the 
rating corresponding to "moderate" injury to muscle group 
XVII.  Further, the Board notes that even if the injury had 
been rated under muscle group XX, more recently shown to be 
the correct site of the injury, a rating of 20 percent, for 
moderate injury, would have had a plausible basis in the 
record, in light of the "mild" level of disability 
described on the discharge examination report.  See current 
corresponding 38 C.F.R. §§ 4.56, 4.73, Diagnostic Codes 5317 
and 5320.  Accordingly, the Board finds that even if it was 
an error for the RO rate the service-connected muscle injury 
as one to muscle group XVII rather than Muscle Group XX, no 
prejudice arose regarding the veteran's level of compensation 
or other VA benefits as a result of this error.  Under either 
rating code, a rating of 20 percent was supported by the 
record.  In sum, there is no CUE in either the rating code 
chosen or the rating assigned in the February 1946 rating 
decision.

June 1956 RO Rating Decision

A June 7, 1956, RO rating decision is contended to contain 
CUE in two respects.  First, reassigning the rating from 
muscle group XVII to muscle group XIX is contended to be CUE; 
and second, service connection for injury to muscle group is 
contended to have been severed, constituting clear and 
unmistakable error (CUE). 

In a June 1956 RO rating decision, the RO reassigned the 
rating of the gunshot wound injury from muscle group XVII to 
muscle group XIX.  The decision noted that this injury was 
formerly rated under muscle group XVII.  

The veteran was informed of this rating decision in Jun 1956 
and did not file a notice of disagreement within one year.  
Accordingly, the decision is final and may only be revised 
upon a showing of CUE.  38 C.F.R. § 3.105(a).

Under the 1945 Rating Schedule in effect at the time of the 
rating decision in June 1956, Diagnostic Code 5319 was used 
to evaluate injuries of muscle group XIX, muscles of the 
abdominal wall.  These muscles consist of the rectus 
abdomens, external oblique, internal oblique, transversalis 
and quadratus lumborum.  Function was described as support 
and compression of abdominal wall and lower thorax, and 
flexion and lateral motions of the spine.  

By the time of the June 1956 RO rating decision, all of the 
service medical records had been obtained.  However, none of 
them contained specific findings as to which muscle group or 
groups were involved.  At a May 1946 VA examination, the 
examiner described the veteran's injury as a "well-healed 
scar measuring 4 x 1 inch, beginning about an inch from the 
midline, and extending to the left, and lying about 1 1/2 
inches above the crest of the left ileum."  The examiner 
noted that there was no muscle injury or herniation at the 
wound and that it was not sensitive to pressure.  The 
examiner indicated all motions in the area appeared to be 
normal.  The diagnosis was healed gunshot wound scar, 
posterior left back, slight involvement of muscle group XIX, 
mild."  

Because the VA examiner indicated that the injury resulted in 
slight muscle group XIX involvement, there was a plausible 
basis in the record for the reassignment of the rating from 
muscle group XVII top muscle group XIX.  Therefore, 
reassignment of the rating to muscle group XIX was not CUE. 

The veteran has contended that this reassignment of rating 
codes constituted CUE insofar as it constituted an 
unwarranted severance of service connection for muscle group 
XVII.  However, as a matter of law, reassignment of a rating 
code to reflect the correct anatomical site of the disability 
is not severance of service connection for a disability.  See 
Gifford v. Brown, 6 Vet. App. 269 (1994) (holding that 
administrative correction of rating code to reflect proper 
site of muscle group injury did not constitute severance of 
service connection); VAOPGCPREC 50-91 (criteria prohibiting 
severance of service connection for disability in effect for 
more than ten years do not prohibit the redesignation of an 
existing service connected rating to accurately reflect 
the actual anatomical location of the injury or disease 
resulting in the veteran's disability, provided the 
redesignation does not result in the severance of service 
connection for the disability in question).   

The Board acknowledges that the RO in the June 1956 RO rating 
decision reduced the rating from 20 percent to 10 percent.  
This was an adverse consequence of the change in rating code 
from 5317 to 5319.  To this extent, the change effected by 
the June 1956 rating decision was prejudicial to the veteran.  
However, in an April 2001 RO rating decision, this rating was 
restored to a 20 percent rating effective from April 1955, 
the date of the reduction in rating.  The gunshot wound is 
now rated as 20 percent disabling from the date of the 
initial grant of service connection forward.  Accordingly, 
there is no current issue before the Board as to whether the 
June 1956 reduction in rating was CUE. 

December 1992 RO Rating Decision

An RO rating decision dated in December 1992 reassigned the 
rating for residuals of a gunshot wound from muscle group XIX 
to muscle group XX.  The RO did not provide the veteran 
notice of this action.  This aspect of the rating decision is 
not final and is currently on appeal.  However, for the 
reasons set forth directly below, the claim of improper 
severance of service connection is denied as a matter of law.

The veteran contends that this decision constituted error 
because it severed service connection for the veteran's 
residuals of a gunshot wound to muscle group XIX.   The 
change in rating from muscle group XIX to muscle group XX was 
based on a November 1992 VA examination results showing the 
muscle injury to be in the left lumbar area, and the 
veteran's contention that his doctor had told him the injury 
was in fact to muscle group XX.  The Board notes as an 
historical fact that medical evidence received since the 
December 1992 RO rating decision tends to indicate that 
rating the veteran's injury as one to muscle group XX was the 
most appropriate rating for the site.  Further, the veteran 
currently contends that the condition should have been rated 
as an injury to muscle group XX at all times from the date of 
the grant of service connection forward.  In any event, the 
veteran does not now argue that the rating code corresponding 
to muscle group XX is not the appropriate rating code.  
Rather, he argues that the change from the rating code for 
muscle group XIX to the rating code for muscle group XX 
constituted a severance of service connection for an injury 
to muscle group XIX. 

As noted above, reassignment of a rating code to reflect the 
correct anatomical site of the disability is not severance of 
service connection for a disability.  See Gifford v. Brown, 6 
Vet. App. 269 (1994) (holding that administrative correction 
of rating code to reflect proper site of muscle group injury 
did not constitute severance of service connection); 
VAOPGCPREC 50-91 (criteria prohibiting severance of service 
connection for disability in effect for more than ten years 
do not prohibit the redesignation of an existing service 
connected rating to accurately reflect the actual anatomical 
location of the injury or disease resulting in the veteran's 
disability, provided the redesignation does not result in the 
severance of service connection for the disability in 
question).  The change in rating code was simply a correction 
as to the anatomical location of the service-connected muscle 
injury.  At no point did an examination or medical opinion 
indicate two distinct muscle groups were involved 
simultaneously.  That is, on those occasions when an examiner 
indicated a different muscle group was involved, it was 
rather than and not in addition to another muscle group and 
the RO rated the veteran's residuals of gunshot wounds 
accordingly.  Thus, the Board finds as a matter of law that 
the change in diagnostic code did not constitute a severance 
of service connection.

The December 1992 RO rating decision redesignated the rating 
code to that for muscle group XX back to April 1955, but 
assigned a 10 percent rating.  While there is no 10 percent 
rating assignable for muscle injuries to muscle group XX, an 
April 2001 RO rating decision found the assignment of a 10 
percent rating to be CUE, and increased the rating to 20 
percent, effective back to April 1955, so that the disability 
is now rated as 20 percent disabling from the date of the 
grant of service connection forward.    

Earlier Effective Date for Rating of Gunshot Wound under 
Muscle Group XX

The veteran additionally contends that it was error for the 
RO to assign a rating under muscle group XX effective only 
back to April 1955, rather than an earlier date (see issue 
(5) on the title page of this decision).  The Board can 
ascertain no obvious basis in the record for the RO's 
revision of the rating code from Diagnostic Code XVII to 
diagnostic Code XX dating all the way back to April 1955.  
However, to the extent this may have constituted an error, it 
did not prejudice the veteran, particularly because it 
resulted in an increase in the rating from 10 percent to 20 
percent from April l955 forward, as adjudicated by the RO in 
an April 2001 RO rating decision.  Additionally, it appears 
to have resulted in a more accurate historical rating of the 
veteran's disability.  

In this way, the veteran's claim for an earlier effective 
date for assignment of rating pursuant to the diagnostic code 
corresponding to muscle group XX has borne fruit - it has 
resulted in a retroactive increase in the veteran's 
disability rating from 10 percent to 20 percent dating back 
to 1955.  The Board concedes that muscle group XX is the 
appropriate muscle rating code for the veteran's gunshot 
wound.  As the rating in effect prior to April 1955 was 20 
percent (pursuant to Diagnostic Code XVII), a change in 
rating code for the period from October 1945 (the date of 
grant of service connection) to April 1955 can be of no 
consequence as to either the rating assigned or any other 
matter affecting the veteran's VA compensation or any other 
VA benefits.  Accordingly, the Board finds that as of the 
date of the April 2001 RO rating decision assigning a 20 
percent rating for the period from April 1955 forward under 
the diagnostic code for muscle group XX, the claim for an 
earlier effective date for assignment of a rating pursuant to 
the diagnostic code for muscle group XX was rendered moot.  
The claim is therefore dismissed.  

This type of analysis has precedent in other scenarios, 
analogous to the present case, where a compensation benefit 
greater than or equal to that sought on an issue certified 
for appeal was granted by alternative means.  See, e.g., 
Norris v. West, 12 Vet. App. 413, 420-421 (1999) (finding 
claim for TDIU to be moot where 100 percent rating for a 
service-connected disability was granted). 

Further, at this point in time, there is simply no basis in 
the law for redesignating the rating code for the period from 
October 1945 to April 1955 in the absence of a showing of CUE 
in the initial assignment of the rating code corresponding to 
muscle group XVII in the unappealed February 1946 RO rating 
decision.  As discussed above, there was no CUE in that 
rating decision.


ORDER

The claim of CUE in the RO rating decision of February 9, 
1946, in assigning a rating code corresponding to muscle 
group XVII rather than muscle group XX, is denied. 

The claim of CUE in the RO rating decision of June 7, 1956, 
insofar as it reassigned the rating for residuals of a 
gunshot wound from muscle group XVII to muscle group XIX, is 
denied. 

The claim of CUE in the RO rating decision of June 7, 1956, 
insofar as it is claimed to have severed service connection 
for residuals of a gunshot wound to muscle group XVII, is 
denied. 

The claim of error in the RO rating decision of December 28, 
1992, insofar as it is claimed to have severed service 
connection for residuals of a gunshot wound to muscle group 
XIX, is denied.

The claim of entitlement to an effective date earlier than 
April 20, 1955, for the evaluation of residuals of a gunshot 
wound of the left lower back under muscle group XX, is 
dismissed as moot.


REMAND

With respect to the appellant's claim for a rating in excess 
of 20 percent for residuals of a gunshot wound to muscle 
group XX, left lower back, the Board notes that the appellant 
has not been sufficiently apprised of the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)) on his claim.  
The veteran has not been provided a letter addressing or 
attempting to address the impact of the VCAA on his claim.

The VCAA redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
obtained by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  See also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) should:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.
 
Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim of the impact of 
the notification requirements on the 
claim.  The veteran should further be 
requested to submit all evidence in his 
possession that pertains to his claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

2.  Thereafter, the RO should review the 
claims files and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

3.  The RO should readjudicate the issue 
on appeal.  If any benefit sought remains 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC) 
and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



